DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2020 has been entered.
 
Status of Claims

Claims 2-3 are canceled.  Claims 5-6 are withdrawn.  Claims 1, 4 and 7 are presented for examination.  

Response to Arguments
Applicant’s arguments, regarding the 102 rejections of Aoyagi have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, regarding the 112 rejections have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant's arguments regarding the 102 rejections of Tanaka been fully considered but they are not persuasive. Simply put, utilizing minor alterations to the citations, the current rejection is still valid.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka, (2014/0367132).

Regarding claim 1, Tanaka discloses: A rotary impact tool (Fig. 1, impact wrench 1) comprising: 

a driving unit (Fig. 1, motor 2); 

a spindle (Fig. 1, spindle 3) rotated by the driving unit; 

(Fig. 1, anvil 6) disposed in front of the spindle in the direction of the line of rotational axis of the spindle; 

a primary hammer (Fig. 1, primary hammer 4) rotatable around the line of rotational axis of the spindle (Fig. 1, drive axis 2a) and movable in the direction of the line of rotational axis; 

a cam structure ([0115] “The rotational force of the spindle 3 is transmitted to the primary hammer 4 via the steel balls 71 fitted between the first cam grooves 33 of the spindle 3 and the second cam grooves 42 of the primary hammer 4”) in which at least one steel ball (Fig. 2, steel balls 71) is disposed between a guidance groove of the spindle([0115] “cam grooves 33 of the spindle 3”)  and an engagement groove of the primary hammer ([0115], “second cam grooves 42 of the primary hammer 4”); 

a secondary hammer (Fig. 2, secondary hammer 5) rotatable with the primary hammer as one piece [0080] “In this way, by fitting the column members 74 into the holes formed by the first grooves 43 of the primary hammer 4 and the second grooves 53 of the secondary hammer 5, the primary hammer 4 and the secondary hammer 5 rotate synchronously about the rotational axis of the spindle 3”); 

a support member (Fig. 2, the bearings of roller bearing 8) that rotatably supports the secondary hammer; and 

Fig. 1, outer ring 81 and inner ring 82 of bearing 8) that retains the support member,

a carrier (Fig. 2, projecting part 31) positioned at a rear end of the spindle (Fig. 1, spindle 3) and including a front member ([0061] “The projecting part 31 formed by arranging two ring-shaped flanges” – the front member is the front most of these flanges (see Examiner Illustration A)) and a rear member(Fig. 2, rear end part 31a of the projecting part 31), wherein gears (Fig. 2, planetary gears 23)  for transmission of power are arranged between the front member and the rear member,

wherein the retaining member (Fig. 1, outer ring 81 and inner ring 82 of bearing 8) is separate from the spindle (Fig. 1, spindle 3) and has a retaining surface (Fig. 1, inner ring 82, see Examiner Illustration A);


    PNG
    media_image1.png
    714
    524
    media_image1.png
    Greyscale
 
Examiner Illustration A
a retaining groove formed on an outer circumference of the retaining surface (according to the disclosure, the bearing is of the type, [0101] “The rolling bearing 8 is a deep-groove ball bearing” – as such, there is a groove the runs along the outer circumference of the inner ring and the inner circumference of the outer ring.  This groove can be seen in Figure 1.  Further, see Examiner Illustration A), 

and a mounting surface contacting the carrier (Fig. 1, inner ring 82 – portion facing spindle, see Examiner Illustration A);

the retaining surface (Fig. 1, inner ring 82) is on a first side of the retaining member and the mounting surface is on a second side of the retaining member (see Examiner Illustration A), 

along the rotational axis, the first side is opposite the second side ((see Examiner Illustration A), and the retaining member does not rotate independently of the spindle (see Paragraphs [0099-0110], in which the relationship betwixt the bearing and spindle are described in detail.  While it is stated that a precise gap exists betwixt the two, it is also stated that this is by design, and does so in order to allow the bearing to rotate at a slower velocity relative to the spindle, in order to further design goals.  However, it is still clear that rotation of the spindle will in fact cause rotation of the bearing, thus meeting the limitation of the claim.) (Furthermore, it is clearly stated that that the inner ring can be press fitted to the spindle, thus ensuring that the retaining member cannot rotate independent of the spindle. - [0234] “As a modification of Embodiment 1, the outer circumference of the spindle 3 may be press-fitted to the inner ring 82 of the rolling bearing 8”).,   and the mounting surface is shaped to receive the front member (see Examiner Illustration A) and the front member is fitted to the mounting surface (see Figure 5, which shows bearing 8, and thusly the mounting surface (see Examiner Illustration A) of inner ring 82, happily nuzzled together against the front member).

Regarding claim 4, Tanaka further discloses: the mounting surface (Fig. 1, inner ring 82)  has a recess that is shaped to receive the front member ([0152] “gaps 84a and 84b are created … between the outer circumference of the spindle 3 and the inner ring 82 of the rolling bearing 8, as shown in FIG. 5.), and the front member ([0061] “The projecting part 31 formed by arranging two ring-shaped flanges” – the front member is the front most of these flanges) is press-fitted in the recess ([0234] “As a modification of Embodiment 1, the outer circumference of the spindle 3 may be press-fitted to the inner ring 82 of the rolling bearing 8”).  

Regarding claim 7, Tanaka further discloses: the support member is a steel ball or a bearing (Fig. 2, the bearings of roller bearing 8) are located in the retaining groove (see Examiner Illustration A).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731    

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731